Summary of

Dollar General Corporation Supplemental Executive Life Insurance Program




Dollar General Corporation (the "Company") has established a Supplemental
Executive Life Insurance Program for certain officers.  The program is available
to all officers serving in the role of Vice President, Senior Vice President,
Executive Vice President, President or Chief Executive Officer (“Eligible
Officers”).  Under the program, the Company provides a death benefit to each
Eligible Officer equal to 2.5 times the Eligible Officer’s annual base salary,
reduced by the benefit amount provided under the Company’s group life insurance
program.  Currently, the group life insurance benefit amount is $50,000 per
person.   The Company may review and increase or decrease the amount of the
group life insurance benefit periodically.




The life insurance coverage offered through the Supplemental Executive Life
Insurance Program may be provided through a variety of means, including
individual (which may be owned by the individual or by the Company) or group
policies with universal, whole or term insurance, or through payment out of the
Company’s general assets, as determined by the Company in its sole discretion.
In addition, certain of these policies may accumulate a cash value which may
inure to the benefit of either the Company or the individual.  Regardless of the
method for providing the coverage, the Company will gross up payments to cover
any required taxes on premiums or imputed income.




The form of participation notice letter is included on the following page.








--------------------------------------------------------------------------------

[Form of Participation Notice Letter]




[Executive Name]

[Executive Address]

[City, State Zip]




Dear Executive:




Welcome to Dollar General!  You are eligible to participate in Dollar General's
Supplemental Executive Life Insurance Program. Under the program, the Company
will provide a death benefit to you equal to 2.5 times your annual base salary,
reduced by the benefit amount provided under the Company's group life insurance
program (which the Company may increase or decrease periodically).

 

The Company has chosen to provide the life insurance coverage offered through
the Supplemental Executive Life Insurance Program through the following means:

 

[   ] individual universal policy (owned by [  ] individual [  ] the Company)

[   ] individual whole life policy (owned by [  ] individual [  ] the Company)

[   ] individual term life policy (owned by [  ] individual [  ] the Company)

[   ] group universal policy

[   ] group whole life policy

[   ] group term life policy

[   ] payment out of the Company's general assets

 

If this policy accumulates a cash value, it will inure to the benefit of [   ]
the Company or [   ] the individual.  




The Company from time to time and in its sole discretion may elect to change the
vehicle through which this insurance is offered, to change the terms of the
program or to end the program at any time.

 

The Company will gross up payments to cover any required taxes on premiums or
imputed income.




Your beneficiary for the purposes of the Supplemental Executive Life Insurance
Program will automatically be the beneficiary you select for the Company’s group
life insurance program.  If you wish to name someone else as beneficiary for
Supplemental Executive Life Insurance benefits, please contact the Benefits
Department at 615-855-5440.

 

Please contact ­­­­­­­­­­­_________  at ___________ if you have any questions
regarding this benefit.




Sincerely,










________________









